AO 199A (Rev. 1211 l- EDCA [Fresno]) Order Setting Conditions of Release Page l of 3 Pages

UNITED STATES DISTRICT COURT F! g ga §§
;- r'.:`.*; f

for the
Eastern District of California NOVQQ 3ng

cLERK, U.S. DFS l'i

UNITED sTATES oF AMERJCA, ) §ASTEHN D'STL*{C_T Orcéaril)r%gnrm
aspr-r\-",'T‘;_-----._______
v. )
) Case No. 1:13-MJ-202 EPG
PERLA RAMOS, )

 

ORDER SETTING CONDITIONS OF RELEASE
IT IS ORDERED that the defendant’s release is subject to these conditions:
(1) The defendant must not violate federal, state, or local law while on release.
(2) The defendant must cooperate in the collection of a DNA sample if it is authorized by 42 U.S.C. § 14135a.

(3) The defendant must advise the court\or the pretrial services office or supervising otT`lcer in writing before making
any change of residence or telephone number.

(4) The defendant must appear in court as required and, if convicted, must surrender as directed to serve a sentence that
the court may impose.

 

 

The defendant must appear at: _United States District Court, 2500 Tulare Street, Fresno, CA 93721
Pface
On 12/13/2018 at 2:00 PM before Magistrate Judge Sheila K. Oberto

 

Date and Tl‘me

If blank, defendant will be notified of next appearance

(5) The defendant must sign an Appearance and Compliance Bond, if ordered.

 

 

AO 1998 [Rev. 09/08- EDCA [Fresno]_) Additional Conditions ol` Release (General) Page- Of PHB¢S

 

 

""" 'RAMOS, Perla
DOC. No. 1218-MJ-00202-EPG-002

A])DITIONAL CONDITIONS OF RELEASE
Upon finding that release by one of the above methods will not by itself reasonably assure the appearance of the defendant
and the safety of other persons and the community, it is FURTHER ORDERED that the release of the defendant is subject
to the conditions marked below:
|Zl (6) The defendant is placed in the custody of:
Namc of person or organization Victor Manuel Perez Blanco
who agrees (a) to supervise the defendant in accordance with all conditions of release, (b) to use every effort to

assure the appearance of the defendant at all scheduled court proceedings, and (c) to notify the court immediately
in the event the defendant violates y conditions of release or disappears.

  
 
 
 
 

SIGNED:

IZl (7) The defendant must:
iZl (a) report on a regular basis to the following agency:
Pretrial Services and comply with their rules and regulations;
|Zl (b) report in person to the Pretrial Services Agency on the first working day following your release
from custody; _
lZl (c) reside at a location approved by the PSO, and not move or be absent from this residence for
more than 24 hrs. without prior approval of PSO; travel restricted to Eastern District of
Califomia, unless otherwise approved in advance by PSO;

(d) report any contact with law enforcement to your PSO Within 24 hours;

(e) not associate or have any contact with co-defendants (except with Erick Lizarraga who you
may communicate with in regards to your children), unless in the presence of counsel or
otherwise approved in advance by the PSO;

(t) seek and/or maintain employment and provide proof of same as requested by your PSO;

(g) provide documentation to Pretrial Services from Immigration officials authorizing you to

_ obtain lawful employment in the United States; and,

121 (h) surrender your passport to the Clerk, United States District Court, and must not apply for or

obtain a passport or any other travel documents during the pendency of this case.

§§

§§

/Fl`g”%?"z”a (,t$ffy. W`Q_.»/a/Za_awrp § f 3 P

AO 199C (Rev. 09/08- EDCA [Frcsno]) Advice ofPenalties

lr- ADVICE OF PENALTlES AND SANCTIONS

 

 

TO THE DEFENDANT:
YOU ARE ADVISED OF THE FOLLOWING PENALTIES AND SANCTIONS:

Violating any of the foregoing conditions of release may result in the immediate issuance of a warrant for your arrest, a
revocation of your release, an order of detention, a forfeiture of any bond, and a prosecution for contempt of court and could result in
imprisonment, a fine, or both.

While on release, if you commit a federal felony offense the punishment is an additional prison term of not more than ten years
and for a federal misdemeanor offense the punishment is an additional prison term of not more than one year. This sentence will be
consecutive (r'.e., in addition to) to any other sentence you receive.

It is a crime punishable by up to ten years in prison, and a $250,000 fine, or both, to: obstruct a criminal investigation;
tamper with a witness, victim, or informant; retaliate or attempt to retaliate against a witness, victim, or informant; or intimidate or
attempt to intimidate a witness, victim, juror, informaut, or officer of the court. The penalties for tampering, retaliation, or
intimidation are significantly more serious if they involve a killing or attempted killing.

lf, after release, you knowingly fail to appear as the conditions of release require, or to surrender to Serve a sentence,
you may be prosecuted for failing to appear or surrender and additional punishment may be imposed. If you are convicted of:

(l) an offense punishable by death, life imprisonment, or imprisonment for a term of fifteen years or more - you will be fined

not more than $250,000 or imprisoned for not more than 10 years, or both;

(2) an offense punishable by imprisonment for a term of` five years or more, but less than fifteen years - you will be fined not

more than $250,000 or imprisoned for not more than five years, or both;

(3) any other felony - you will be fined not more than $250,000 or imprisoned not more than two years, or both;

(4) a misdemeanor - you will be fined not more than $100,000 or imprisoned not more than one year, or both.

A term of imprisonment imposed for failure to appear or surrender will be consecutive to any other sentence you receive. In
addition, a failure to appear or surrender may result in the forfeiture of any bond posted.

Acknowledgment of the Defendant

I acknowledge that l am the defendant in this case and that l am aware of the conditions of release. I promise to obey all
conditions of release, to appear as directed, and surrender to serve any sentence imposed, l am aware of the penalties and sanctions

§§ l/(@<),<f_rwv@

Defémvant' s Signarure

Directions to the United States Marshal

( The defendant is ORDERED released after processing

aaa \\ a - g y A*O\/'\ `

 

 

JMI Oj'icer '.s'Sc'gnalure
C‘\{k f‘ Cs`m" "h¢lf\. v‘-S ms\\.i£~\"‘ll'( hadij
Primed name and title q

DIS'I'RIBUTION: COURT DEFENDANT PRETRIAL SERVICE U.S. ATI`ORNEY U.S. MARSHAL

 

